Citation Nr: 0811828	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to 
the veteran's service.

2.  The veteran did not have sensorineural hearing loss in 
the right ear to a degree of 10 percent within one year of 
separation from active military service.

3.  The veteran had hearing loss in the left ear prior to 
service and it was not aggravated by service.

4.  The veteran's tinnitus is not related to the veteran's 
service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In this case, the preponderance of the evidence is against 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

The veteran already suffered from hearing loss before 
service.  He checked off hearing loss on the January 1970 
enlistment examination history.  During the audiological 
examination, pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
0
LEFT
0
5
10
-
50

At the August 1971 separation examination, the veteran did 
not report a history of hearing loss.  The audiometric 
testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
10

The veteran contends that a formal audiological examination 
was not conducted at separation because several service 
members went through the separation procedures in a short 
period of time.  The Board finds the veteran's contention to 
be credible since the test results illogically suggest better 
hearing at separation than at enlistment.

The veteran underwent a VA examination in March 2004.  On the 
authorized audiological, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
50
LEFT
15
20
30
65
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 72 percent in the left ear.  
These objective findings comprise a current diagnosis of 
hearing loss according to the VA guidelines.  However, the 
March 2004 VA examiner opined that it is less than 50 percent 
likely that the veteran's hearing loss was attributable to 
military service.  The veteran had left ear hearing loss 
before service.  The right ear hearing loss began a long time 
after service.  Another VA examiner offered the impression 
that the hearing loss was due to noise exposure in service.  
This examiner then referred the veteran to Audiology where 
the testing was conducted.  The Board assigns more probative 
weight to the final opinion of the VA examiner who conducted 
the audiological testing rather than the examiner who merely 
offered an initial impression. 

There is no evidence of complaints, diagnosis, or treatment 
for hearing loss between separation in 1971 and the 
audiometric testing conducted by the veteran's employer 
beginning in 2000.  There was a considerable length of time, 
approximately 29 years, between the veteran's separation from 
service and his treatment for hearing loss.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Given the length of time between the 
veteran's separation from military service and his treatment 
for hearing loss, the record is against finding a continuity 
of objectively verifiable symptomatology.  38 C.F.R. 
§ 3.303(d).  The same reasoning applies to the claim for 
tinnitus.  Service connection for bilateral hearing loss and 
tinnitus is denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in February 2004 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim and by conducting VA 
examinations.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  However, there is 
no prejudice to the appellant in proceeding with the issuance 
of a final decision despite VA's failure to provide more 
timely notice, as his claim for service connection is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


